
	
		I
		111th CONGRESS
		2d Session
		H. R. 4576
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require a study and report on the feasibility and
		  potential of establishing a deep water sea port in the Arctic to protect and
		  advance strategic United States interests within the evolving and ever more
		  important region.
	
	
		1.Short TitleThis Act may be cited as the
			 Arctic Deep Water Sea Port Act of
			 2010.
		2.Report on
			 establishment of Arctic deep water port
			(a)Study
				(1)In
			 generalThe Secretary of Defense, in consultation with the
			 Secretary of Homeland Security, shall conduct a study on the feasibility and
			 potential of establishing a deep water sea port in the Arctic to protect and
			 advance strategic United States interests within the evolving and ever more
			 important Arctic region.
				(2)ScopeThe
			 study required under paragraph (1) shall address the following issues:
					(A)The capability
			 that such a port would provide.
					(B)Potential and
			 optimum locations for such a port.
					(C)Resources needed
			 to establish such a port.
					(D)The time frame
			 needed to establish such a port.
					(E)The infrastructure
			 required to support such a port, including Command, Control, Communications,
			 Computers, Intelligence, Surveillance and Reconnaissance (C4ISR) facilities,
			 health care facilities, barracks and housing, airfield and pier support, and
			 operations facilities.
					(F)Any other issues
			 the Secretary determines necessary to complete the study.
					(b)ReportNot
			 later than two years after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to the Committees on Armed Services and Appropriations
			 of the Senate and the House of Representatives a report on the findings of the
			 study conducted under subsection (a).
			
